DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj (US 2019/0097527) in view of Deboy (US 2015/0263100).
Regarding claim 1, Bhardwaj teaches a rectifier circuit (Figure 1), comprising:
a switch circuit (112) including at least one switch (114) and configured to rectify an alternating-current voltage (vac) of an alternating-current voltage line (103); and
a surge suppression circuit (107) connected to the alternating-current voltage line and configured to suppress a surge voltage of the switch circuit (112),
wherein a dead time when the switch is turned off is present (Para. [0031]).
Bhardwaj fails to teach the at least one switch being bidirectional.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use bidirectional switches in the rectifier of Bhardwaj because such a modification would have been merely implementing a well-known switch device for a rectifier circuit.
As for claims 2 and 3, Bhardwaj teaches wherein the bidirectional switch transitions from an on state to an off state at a timing when an inter-terminal voltage of the bidirectional switch is substantially zero (Inherent function of bidirectional switch);
wherein the bidirectional switch transitions from an on state to an off state at a timing when a variation of an inter-terminal voltage of the bidirectional switch to a time is substantially zero (Inherent function of bidirectional switch).
Regarding claim 4, Bhardwaj teaches wherein the surge suppression circuit (107) includes a capacitor (108B) connected between two alternating-current voltage lines.
As for claim 5, Bhardwaj teaches wherein the surge suppression circuit (107) includes an inductor (110A) connected between one of two alternating-current voltage lines and the switch circuit.
As for claims 6 and 7, Bhardwaj teaches wherein the switch circuit is of a full- bridge type (four switches 114 form a full bridge); wherein the switch circuit is of a half- bridge type (two switches 114 form a half bridge; para. [0046]).
As for claim 8, Bhardwaj teaches wherein the switch circuit (112) includes first (from 110A) and second (from 110B) input lines respectively connected to first and second output nodes of the surge suppression circuit (107), first (114B) and second 
wherein a mutual connection point (between 114B and 114A) of the first and second bidirectional switches is connected to a first output line (to positive terminal of 106), and
wherein a mutual connection point (between 114F and 114E) of the third and fourth bidirectional switches is connected to a second output line (to negative terminal of 106).
Regarding claim 9, Bhardwaj teaches wherein a dead time when the first to fourth bidirectional switches are turned off at a time is present (Para. [0031]).
Regarding claim 10, Bhardwaj teaches wherein the surge suppression circuit (107) includes a first inductor (110A) connected between one of two alternating-current voltage lines and the first input line, and a first capacitor (108B) connected between the first and second input lines.
Regarding claim 12, Bhardwaj teaches wherein the surge suppression circuit (107) includes a second inductor (110B) connected between another of the two alternating- current voltage lines and the second input line.
As for claim 13, Bhardwaj teaches wherein the switches are FETs (para. [0028]), but fails to teach the switches being a metal-oxide semiconductor field-effect transistor (MOSFET) or a gallium nitride field-effect transistor (GaNFET).
However, it is well-known to those of ordinary skill in the art to use MOSFETs and GaNFETs as switches in rectifier circuits.
.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj in view of Deboy and Mizutani et al. (US 2020/0287468; “Mizutani”).
As for claim 11, Bhardwaj teaches wherein the surge suppression circuit includes a first inductor (110A) connected between one of two alternating-current voltage lines and the first input line, but fails to teach a first capacitor connected in parallel with the first bidirectional switch, a second capacitor connected in parallel with the second bidirectional switch, a third capacitor connected in parallel with the third bidirectional switch, and a fourth capacitor connected in parallel with the fourth bidirectional switch.
However, it is well-known to those of ordinary skill in the art to use form rectifier circuits with capacitors in parallel with transistors. For example, see figure 65 of Mizutani.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to connect capacitors in parallel with the transistor switches of Bhardwaj because such a modification would have been merely implementing a well-known switch device for a rectifier circuit.


Claims 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bhardwaj in view of Deboy and Ichikawa (US 2011/0181123).
As for claims 14 and 15, Bhardwaj teaches the rectifier circuit according to claim 1, as detailed above, but fails to teach wherein the switch circuit drives a motor; and the rectifier circuit being part of a  wireless power transmission apparatus, comprising: the rectifier circuit according to claim 1; a power transmission coil configured to wirelessly transmit alternating-current power; and a power reception coil configured to wirelessly receive the alternating-current power and to supply an alternating-current voltage to the rectifier circuit.
However, it is well-known to those of ordinary skill in the art to use a rectifier circuit in a coil-based wireless power transfer system that drives a motor. For example, see figure 1 of Ichikawa.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the rectifier of Bhardwaj in a coil-based wireless power transfer system that drives a motor because such a modification would have been merely implementing a well-known application of a rectifier circuit.

Conclusion
The prior art made of record and not relied upon teach rectifier circuits, comprising: switches, surge suppressors, and dead times for the switches.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        March 8, 2022